DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to 05/17/2022 Amendment.
Claims 1-4, 6-9, 16-17, 19-24 and 26 are pending and examined.  Claims 5, 10-15, 18 and 25 have been cancelled.

Specification
The disclosure is objected to for the following reason.  
Specification does not describe a passing read voltage is assigned to a data unit when the data unit is programmed, and a read operation is performed using the assigned passing read voltage when a read request is received as recited in independent claims 1, 16 and 21.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-9, 16-17, 19-24 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites limitations, on lines 5-20:
“… identifying a first set of data units assigned a first passing read voltage according to a first period of time when the first set of data units was programmed and a second set of data units assigned a second passing read voltage according to a second period of time when the second set of data units was programmed;
receiving a read request directed to a data unit of the memory device …
responsive to determining that the data unit is associated with the first set of data units, performing a read operation on the data unit of the memory device using the first passing read voltage level assigned to the first set of data units; …”

Claim 1 recites that first and second passing read voltages are assigned to the first and second sets of data, respectively, when the first and second sets of data was programmed prior to receiving a read quest.  Specification does not describe (1) a passing read voltage is assigned to a data unit when the data unit is programmed, and (2) a read operation is performed using the assigned passing read voltage when a read request is received.
According to Examiner’s understanding of the present invention, a passing read voltage is not assigned to a data unit when the data unit is programmed, but when a read request is received for the data unit.  The feature is clearly described at least in FIGS. 4-6 and paragraphs [0019]-[0020] and [0041] of the pending application.  FIG. 4 describes the read request is received in step 410 before a read voltage level is determined in step 430.  FIG. 5 and the corresponding description describe how a read passing read voltage is assigned to a set of data, but silent regarding when read request is received.  FIG. 6 describes the read request is received in step 610 before a read voltage level associated with the corresponding set is determined.  Paragraphs [0019]-[0020] describes a read request is received for a read operation before an associated read voltage level is determined for a data set due to shifting in the voltage distribution of memory cells of the data units with respect to time starting from when the data set is programmed.  Paragraph [0041] further describes that the when shifting of voltage distribution occurs for a data unit, the read voltage level that is associated with the data may no longer be valid. This implies the assigned passing read voltage of a data unit, when the data unit is programmed,  might not valid when the read request is received afterward as recited in claim 1.
	Claim 16 recites similar limitations on lines 4-18, same rejection as in claim 1 is applied.
	Claims 21 recites similar limitations on lines 2-14, same rejection as in claim 1 is applied.

Response to Arguments
Prior art rejection(s) is/are not made due to issue of 112 rejection, first paragraph, above.  As the result, Applicant’s arguments with respect to claims 1, 16 and 21 as being unpatentable over Lee are moot. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881. The examiner can normally be reached M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 20, 2022
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824